PER CURIAM.
This cause having been orally argued before the court, the briefs and record on ap*89peal having been read and given full consideration, and appellant having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. See Grail v. Risden (Fla.App.1964), 167 So.2d 610; Food Fair Stores of Florida, Inc. v. Patty, (Fla.1959), 109 So.2d 5; Commercial Credit Corporation v. Varn (Fla.App.1959), 108 So.2d 638.
WIGGINTON, C. J., and RAWLS and SPECTOR, JJ., concur.